     Case 2:17-cr-01311-DGC Document 100-1 Filed 05/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   United States of America,                               CR17-1311-PHX-DGC
 9                         Plaintiff,                               ORDER
10            vs.
11   Anthony Espinosa Gonzales,
12                         Defendant.
13
14          Pursuant to the United States’ motion and good cause appearing,

15          IT IS HEREBY ORDERED granting the Government’s Motion to Extend Time to

16   Respond to Defendant’s Motion to Compel Additional Discovery. The government’s

17   response is now due on June 15, 2020.

18          IT IS FURTHER ORDERED that no excludable delay under 18 U.S.C. § 3161(h)

19   results from this Order.

20
21
22
23
24
25
26
27
28
